DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed May 19, 2022 have been fully considered but are moot in view of new ground(s) of rejection. Claims 12 and 19 had been canceled.

2.	Response to Applicant’s argument: 
Regarding the double patenting rejection on claims 14, 20 and 21, Applicant argued that the claim 11 of the 16/466,627 application recites inter alia a waveguide connector, while claim 14 of the present application recites inter alia a millimeter-wave (mm-wave) engine and a predefined digital interconnect interface die. As such, clam 14 of the present application is patentably distinct from the claim 11 of the 16/466,627 application. 
	The Examiner respectfully disagrees because the claim 11 of the 16/466,627 application recites “a waveguide connector comprising a millimeter-wave (mm-wave) engine packaged on a mm-wave engine packaging substrate, wherein the mm-wave engine packaging substrate is coupled to the CPU packaging substrate with a predefined interface” and the claim 16 of the 16/466,627 application, which is a dependent claim of the claim 11, recites “a predefined digital interconnect interface die electrically coupled between the CPU die and the mm-wave engine.”, therefore the claim 14 of the present application is anticipated in the underlined features of the claims 11 and 16 of the 16/466,627 application. 
	Thus, the Examiner has to maintain the rejection on the ground of nonstatutory double patenting of claims 14, 20 and 21 of the present application.

Regarding claim 1, Applicant argued that Harshbarger et al. (2017/0354048) (hereinafter “Harshbarger”) in view of Ganesan et al. (2014/0273552) (“Ganesan”), Ito (2018/0217955) and Haroun (2016/0240907) fails to disclose the claim limitation “wherein an entirely of the dielectric waveguide is covered with a metallic layer between the first end of the dielectric waveguide and the second end of the dielectric waveguide” because Haroun discloses at most “a dielectric wave with a metallic cladding” but not the claim limitation.
The Examiner respectfully disagrees because Haroun’s Fig.2 shows a dielectric waveguide (200) and paragraph [0028] states that “a dielectric waveguide with a metallic cladding may provide significant isolation from external sources of interference”. Thus, it is clear that the entirely of the dielectric waveguide is covered with a metallic layer between the first end of the dielectric waveguide and the second end of the dielectric waveguide.
Regarding claims 24 and 25, No argument has been made to the claims 24 and 25, thus the rejection on the claims 24 and 25 is maintained.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 14, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18, 21 and 22 of Application No. 16/466,627 (previously US Pub No. 2019/0348737, currently US Patent No. 11,251,512) in view of Ko (2015/0166059).
	The claims 11, 12 and 16-18 of the US Patent No. 11,251,512 discloses the features as in the claims 14, 20 and 21 of instant application except the preamble where instant application discloses “an electronic control unit (ECU) for a vehicle” instead of “a computing system” in the copending application; however, the missing feature is taught by Ko’s Fig.1, where an ECU for a vehicle is used as a computing system to control the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 11, 12 and 16-18 of the US Patent No. 11,251,512 with the teaching of Ko to provide an electronic control unit (ECU) for a vehicle comprising the feature of claims 14, 20 and 21. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harshbarger et al. (2017/0354048) (hereinafter “Harshbarger”) in view of Ganesan et al. (2014/0273552) (“Ganesan”), Ito (2018/0217955) and Haroun (2016/0240907).
Regarding claim 1, Harshbarger discloses a vehicle (please refer to the whole reference for detailed), comprising: an electronic control unit (ECU) (200 in Fig.2A (or) 702 in Fig.4/Fig.5), wherein the ECU comprises: a printed circuit board (PCB) (202; ¶ 51); and a central processing unit (CPU) die (¶ 2 and 51);  wherein the CPU die is electrically coupled to the PCB (¶ 51); and an external predefined interface (710 in Fig.4 or 5) electrically coupled to the CPU die (please refer to at least ¶ 46, 47 and 51); and an interconnect (708 in Fig.4 (or) 708, 712 and a cable connected to sensor or actuator in Fig.5). 
Harshbarger doesn’t explicitly disclose a central processing unit (CPU) die packaged on a CPU packaging substrate, wherein the CPU packaging substrate is electrically coupled to the PCB; and Harshbarger doesn’t disclose the interconnect is an active mm-wave interconnect; wherein the active millimeter-wave (mm-wave) interconnect comprises: a dielectric waveguide, the dielectric waveguide comprising a dielectric material that propagates mm-wave signals; a first connector coupled to a first end of the dielectric waveguide, wherein the first connector comprises a first mm-wave engine, and wherein the first connector is electrically coupled to the external predefined interface; and a second connector coupled to a second end of the dielectric waveguide, wherein the second connector comprises a second mm-wave engine, and wherein an entirety of the dielectric waveguide is covered with a metallic layer between the first end of the dielectric waveguide and the second end of the dielectric waveguide.
Ganesan discloses an example of a central processing unit (CPU) die (703 in Fig.1) packaged on a CPU packaging substrate (705), wherein the CPU packaging substrate is electrically coupled to the PCB (707; ¶ 41).
Ito discloses an example of an active mm-wave interconnect (41 (41T, 41R), 42 (42R, 42T) and waveguide in Fig.4; please refer to at least ¶ 76 and 82; the whole reference for detailed); wherein the active millimeter-wave (mm-wave) interconnect comprises: a dielectric waveguide (please refer to at least ¶ 76 and 82), the dielectric waveguide comprising a dielectric material that propagates mm-wave signals (please refer to at least ¶ 76, which states “…communication using various waveguides as transmission paths can be performed…by using the signal in the millimeter wave band, it is possible to perform communication using a metallic line or a dielectric such as plastic as a transmission path.”); a first connector (41 in Fig.4) coupled to a first end of the dielectric waveguide (waveguide in Fig.4), wherein the first connector comprises a first mm-wave engine (41T and 41R), and wherein the first connector is electrically coupled to the external predefined interface (external predefined interface of 10); and a second connector (42) coupled to a second end of the dielectric waveguide, wherein the second connector comprises a second mm-wave engine (42R and 42T).
Haroun discloses an entirety of the dielectric waveguide is covered with a metallic layer between the first end of the dielectric waveguide and the second end of the dielectric waveguide (please refer to at least ¶ 28, which states “a dielectric waveguide with a metallic cladding may provide significant isolation from external sources of interference”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger with the teaching of Ganesan to provide a central processing unit (CPU) die packaged on a CPU packaging substrate, wherein the CPU packaging substrate is electrically coupled to the PCB; to modify Harshbarger with the teaching of Ito to provide the interconnect is an millimeter-wave (mm-wave) interconnect; wherein the active mm-wave interconnect comprises: a dielectric waveguide, the dielectric waveguide comprising a dielectric material that propagates mm-wave signals; a first connector coupled to a first end of the dielectric waveguide, wherein the first connector comprises a first mm-wave engine, and wherein the first connector is electrically coupled to the external predefined interface; and a second connector coupled to a second end of the dielectric waveguide, wherein the second connector comprises a second mm-wave engine; and to modify Harshbarger with the teaching of Haroun to provide an entirety of the dielectric waveguide is covered with a metallic layer between the first end of the dielectric waveguide and the second end of the dielectric waveguide. The suggestion/motivation would have been to use a CPU packaging technique as taught by Ganesan to provide a compact system, use a communication method as taught by Ito to communicate between the electronic devices and to use a dielectric waveguide with a metallic cladding to provide significant isolation from external sources of interference as taught by Haroun.
Regarding claim 4, Harshbarger in view of Ganesanm, Ito and Haroun is used to reject claim 1 above.
	Harshbarger doesn’t disclose the first and second mm-wave engines each comprise: a power management component; a modulator component and/or a demodulator component; and a mm-wave transmitter component and/or a mm-wave receiver component.
Ito discloses the first (41T and 41R) and second (42R and 42T) mm-wave engines each comprise: a power management component (power management component which provides power to the components of 51-54); a modulator component (51A and 51B) and/or a demodulator component (52B); and a mm-wave transmitter component (51C) and/or a mm-wave receiver component (52A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger in view of Ganesan and Haroun with the teaching of Ito to provide the first and second mm-wave engines each comprise: a power management component; a modulator component and/or a demodulator component; and a mm-wave transmitter component and/or a mm-wave receiver component. The suggestion/motivation would have been to use a communication method as taught by Ito to communicate between the electronic devices.
Regarding claim 7, Harshbarger in view of Ganesanm, Ito and Haroun is used to reject claims 1 and 4 above.
	Harshbarger doesn’t disclose the dielectric waveguide is coupled to the first connector by a first waveguide connector attached to a first dielectric waveguide package, and the dielectric waveguide is coupled to a second connector by a second waveguide connector attached to the second mm-waveguide package.
Ito disclose an example of the dielectric waveguide (waveguide in Fig.4 and 5) is coupled to the first connector (41) by a first waveguide connector (connector which connects the waveguide to the 41) attached to a first dielectric waveguide package (51 and 52), and the dielectric waveguide is coupled to a second connector (42) by a second waveguide connector (connector which connects the waveguide to the 41) attached to the second mm-waveguide package (53 and 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger in view of Ganesan and Haroun with the teaching of Ito to provide the dielectric waveguide is coupled to the first connector by a first waveguide connector attached to a first dielectric waveguide package, and the dielectric waveguide is coupled to a second connector by a second waveguide connector attached to the second mm-waveguide package. The suggestion/motivation would have been to use a communication method as taught by Ito to communicate between the electronic devices.
Regarding claim 8, Harshbarger in view of Ganesanm, Ito and Haroun is used to reject claims 1, 4 and 7 above.
	Harshbarger doesn’t disclose the first connector and the second connector are predefined interface connectors.
Ito discloses the first connector (41) and the second connector (42) are predefined interface connectors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger in view of Ganesan and Haroun with the teaching of Ito to provide the first connector and the second connector are predefined interface connectors. The suggestion/motivation would have been to use a communication method as taught by Ito to communicate between the electronic devices.
Regarding claim 9, Harshbarger in view of Ganesanm, Ito and Haroun is used to reject claims 1, 4, 7 and 8 above.
Harshbarger doesn’t disclose the predefined interface connectors are small form-factor pluggables (SFP), quad small form-factor pluggables (QSFP), or octal small form-factor pluggables (OSFP).
Ito discloses the predefined interface connectors are small form-factor pluggables (SFP) (USB is a small form-factor pluggables), quad small form-factor pluggables (QSFP), or octal small form-factor pluggables (OSFP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger in view of Ganesan and Haroun with the teaching of Ito to provide the predefined interface connectors are small form-factor pluggables (SFP), quad small form-factor pluggables (QSFP), or octal small form-factor pluggables (OSFP). The suggestion/motivation would have been to use a connection method as taught by Ito to communicate between the electronic devices.
Regarding claim 10, Harshbarger in view of Ganesanm, Ito and Haroun is used to reject claims 1 and 4 above.
	Harshbarger doesn’t disclose the active mm-wave interconnect has an asymmetrical transceiver architecture.
Ito discloses the active mm-wave interconnect (41 (41T, 41R), 42 (42R, 42T) and waveguide in Fig.4) has an asymmetrical transceiver architecture (51 and 52 (or) 53 and 54 in Fig.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger in view of Ganesan and Haroun with the teaching of Ito to provide the active mm-wave interconnect has an asymmetrical transceiver architecture. The suggestion/motivation would have been to use a communication method as taught by Ito to communicate between the electronic devices.
Regarding claim 11, Harshbarger in view of Ganesanm, Ito and Haroun is used to reject claim 1 above.
	Harshbarger doesn’t disclose the dielectric waveguide is between 0.5 meter and 15 meters in length.
	Ito discloses the dielectric waveguide as explained in claim 1 above. Thus,	 selecting a certain length for the dielectric waveguide would have been a mere design choice depending on the distance between two devices which are connected by the dielectric waveguide. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ237 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger in view of Ganesan and Haroun with the teaching of Ito to provide the dielectric waveguide is between 0.5 meter and 15 meters in length. The suggestion/motivation would have been to use a connection method as taught by Ito to communicate between the electronic devices.

8.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Harshbarger et al. (2017/0354048) (hereinafter “Harshbarger”) in view of Ganesan et al. (2014/0273552) (“Ganesan”), Ito (2018/0217955), Haroun (2016/0240907) and Sivan (2019/0182415).
	Regarding claim 2, Harshbarger in view of Ganesanm, Ito and Haroun is used to reject claim 1 above.
	Harshbarger discloses a sensor (714 in Fig.5).
Harshbarger doesn’t explicitly disclose wherein the sensor comprises an external predefined interface, and wherein the second connector is coupled to the external predefined interface of the sensor.
	Sivan discloses an example of a sensor (10 in Fig.1, which is used to sense) comprises an external predefined interface (19), and wherein the second connector (connector connected to 19) is coupled to the external predefined interface of the sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger in view of Ganesan, Ito and Haroun with the teaching of Sivan to provide the sensor comprises an external predefined interface, and wherein the second connector is coupled to the external predefined interface of the sensor. The suggestion/motivation would have been to provide an external predefined interface to the sensor to connect with other device as taught by Sivan. 
Regarding claim 3, Harshbarger in view of Ganesanm, Ito, Haroun and Sivan is used to reject claims 1 and 2 above.
	Harshbarger doesn’t explicitly disclose the sensor is a video camera, a positioning system, an ultrasonic sensor, a radar sensor, or a light detection and ranging (LIDAR) sensor.
Sivan discloses an example of the sensor is a video camera (10 in Fig.1; ¶ 5), a positioning system, an ultrasonic sensor (¶ 46), a radar sensor (¶ 50), or a light detection and ranging (LIDAR) sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger in view of Ganesan, Ito and Haroun with the teaching of Sivan to provide the sensor is a video camera, a positioning system, an ultrasonic sensor, a radar sensor, or a light detection and ranging (LIDAR) sensor. The suggestion/motivation would have been to use ultrasonic or radar sensor to detect the surrounding objects as taught by Sivan. 

9.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Harshbarger et al. (2017/0354048) (hereinafter “Harshbarger”) in view of Ganesan et al. (2014/0273552) (“Ganesan”), Ito (2018/0217955), Haroun (2016/0240907) and Tang et al. (2010/0026368) (“Tang”).
Regarding claim 5, Harshbarger in view of Ganesan, Ito and Haroun is used to reject claims 1 and 4 above.
	Harshbarger doesn’t disclose the first mm-wave engine is packaged on a first mm-wave packaging substrate, and the second mm-wave engines is packaged on a second mm-wave packaging substrate.
	Ito discloses the first mm-wave engine (41T and 41R in Fig.4; 51 and 52 in Fig.5) is packaged on a first mm-wave packaging substrate (the mixer, amplifier and oscillator are required to be provided on a substrate), and the second mm-wave engines (42T and 42R in Fig.4; 53 and 54 in Fig.5) is packaged on a second mm-wave packaging substrate (the mixer, amplifier and oscillator are required to be provided on a substrate).
	For supporting purpose, Tang disclose an example of a transceiver device is packaged on a packaging substrate (103 in Fig.5 and 6; ¶ 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger in view of Ganesan and Haroun with the teaching of Ito and Tang to provide the first mm-wave engine is packaged on a first mm-wave packaging substrate, and the second mm-wave engines is packaged on a second mm-wave packaging substrate. The suggestion/motivation would have been to use use a communication method as taught by Ito to communicate between the electronic devices.
Regarding claim 6, Harshbarger in view of Ganesan, Ito, Haroun and Tang is used to reject claims 1, 4 and 5 above.
	Harshbarger doesn’t disclose two or more of the components of the mm-wave engine are fabricated on a single die.
	Ito discloses two or more of components of the mm-wave engine (components of 51 and 52 (or) 53 and 54).
Tang discloses an example of two or more of the components of the transceiver are fabricated on a single die (103 in Fig.5 and 6; ¶ 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger in view of Ganesan and Haroun with the teaching of Ito and Tang to provide two or more of the components of the mm-wave engine are fabricated on a single die. The suggestion/motivation would have been to use a communication method as taught by Ito to communicate between the electronic devices.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harshbarger et al. (2017/0354048) (hereinafter “Harshbarger”) in view of Ganesan et al. (2014/0273552) (“Ganesan”), Ito (2018/0217955), Haroun (2016/0240907) and Gundel et al. (2015/0185425) (“Gundel”).
Regarding claim 13, Harshbarger in view of Ganesanm, Ito and Haroun is used to reject claim 1 above.
	Harshbarger doesn’t disclose the dielectric waveguide is formed from one or more of liquid crystal polymer (LCP), low-temperature co-fired ceramic (LTCC), glass, polytetrafluoroethylene (PTFE), expanded PTFE, low-density PTFE, ethylene tetrafluoroethylene (ETFE), fluorinated ethylene propylene (FEP), polyether ether ketone (PEEK), or perfluoroalkoxy alkanes (PFA).
Ito discloses the dielectric waveguide as explained in claim 1 above.
Gundel discloses an example of the dielectric waveguide is formed from one or more of liquid crystal polymer (LCP), low-temperature co-fired ceramic (LTCC), glass, polytetrafluoroethylene (PTFE) (¶ 62), expanded PTFE, low-density PTFE, ethylene tetrafluoroethylene (ETFE), fluorinated ethylene propylene (FEP), polyether ether ketone (PEEK), or perfluoroalkoxy alkanes (PFA).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger in view of Ganesan and Haroun with the teaching of Ito and Gundel to provide the dielectric waveguide is formed from polytetrafluoroethylene (PTFE). The suggestion/motivation would have been to use a communication method as taught by Ito to communicate between the electronic devices.

11.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Harshbarger et al. (2017/0354048) (hereinafter “Harshbarger”) in view of Ganesan et al. (2014/0273552) (“Ganesan”), Ito (2018/0217955), Gundel et al. (2015/0185425) (“Gundel”) and Sivan (2019/0182415).
Regarding claim 24, Harshbarger discloses a vehicle (please refer to the whole reference for detailed), comprising: an electronic control unit (ECU) (200 in Fig.2A (or) 702 in Fig.4/Fig.5), wherein the ECU comprises: a printed circuit board (PCB) (202; ¶ 51); and a central processing unit (CPU) die (¶ 2 and 51);  wherein the CPU die is electrically coupled to the PCB (¶ 51); and an external predefined interface (710 in Fig.4 or 5) electrically coupled to the CPU die (please refer to at least ¶ 46, 47 and 51); and an interconnect (708 in Fig.4 (or) 708, 712 and a cable connected to sensor or actuator in Fig.5). 
Harshbarger doesn’t explicitly disclose a central processing unit (CPU) die packaged on a CPU packaging substrate, wherein the CPU packaging substrate is electrically coupled to the PCB; and Harshbarger doesn’t disclose an active millimeter-wave (mm-wave) interconnect, wherein the active mm-wave interconnect has an asymmetrical transceiver architecture, and wherein the active mm-wave interconnect comprises: a dielectric waveguide, the dielectric waveguide comprising a dielectric material that propagates mm-wave signals; a first connector coupled to a first end of the dielectric waveguide, wherein the first connector comprises a first mm-wave engine, and wherein the first connector is electrically coupled to the external predefined interface; a second connector coupled to a second end of the dielectric waveguide, wherein the second connector comprises a second mm-wave engine, and wherein the dielectric waveguide is formed from one or more of liquid crystal polymer (LCP), low-temperature co-fired ceramic (LTCC), glass, polytetrafluoroethylene (PTFE), expanded PTFE, low-density PTFE, ethylene tetrafluoroethylene (ETFE), fluorinated ethylene propylene (FEP), polyether ether ketone (PEEK), or perfluoroalkoxy alkanes (PFA); and a sensor, wherein the sensor comprises: an external predefined interface, wherein the second connector is coupled to the external predefined interface of the sensor, and wherein the sensor is a video camera, a positioning system, an ultrasonic sensor, a radar sensor, or a light detection and ranging (LIDAR) sensor.
Ganesan discloses an example of a central processing unit (CPU) die (703 in Fig.1) packaged on a CPU packaging substrate (705), wherein the CPU packaging substrate is electrically coupled to the PCB (707; ¶ 41).
Ito discloses an example of an active millimeter-wave (mm-wave) interconnect (41 (41T, 41R), 42 (42R, 42T) and waveguide in Fig.4; please refer to at least ¶ 76 and 82; the whole reference for detailed), wherein the active mm-wave interconnect has an asymmetrical transceiver architecture (51 and 52 (or) 53 and 54 in Fig.5), and wherein the active mm-wave interconnect comprises: a dielectric waveguide (¶ 76 and 82), the dielectric waveguide comprising a dielectric material that propagates mm-wave signals (please refer to at least ¶ 76, which states “…communication using various waveguides as transmission paths can be performed…by using the signal in the millimeter wave band, it is possible to perform communication using a metallic line or a dielectric such as plastic as a transmission path.”); a first connector (41 in Fig.4) coupled to a first end of the dielectric waveguide (waveguide in Fig.4), wherein the first connector comprises a first mm-wave engine (41T and 41R), and wherein the first connector is electrically coupled to the external predefined interface (external predefined interface of 10); and a second connector (42) coupled to a second end of the dielectric waveguide, wherein the second connector comprises a second mm-wave engine (42R and 42T).
For further supporting purpose regarding dielectric waveguide, Gundel discloses the dielectric waveguide comprising a dielectric material that propagates mm-wave signals (please refer to at least ¶ 62 and 136). And, Gundel also discloses an example of the dielectric waveguide is formed from one or more of liquid crystal polymer (LCP), low-temperature co-fired ceramic (LTCC), glass, polytetrafluoroethylene (PTFE) (¶ 62), expanded PTFE, low-density PTFE, ethylene tetrafluoroethylene (ETFE), fluorinated ethylene propylene (FEP), polyether ether ketone (PEEK), or perfluoroalkoxy alkanes (PFA).
Sivan discloses an example of a sensor (10 in Fig.1, which is used to sense), wherein the sensor comprises an external predefined interface (19), and wherein the second connector (connector connected to 19) is coupled to the external predefined interface of the sensor, and wherein the sensor is a video camera (10 in Fig.1; ¶ 5), a positioning system, an ultrasonic sensor (¶ 46), a radar sensor (¶ 50), or a light detection and ranging (LIDAR) sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger with the teaching of Ganesan to provide a central processing unit (CPU) die packaged on a CPU packaging substrate, wherein the CPU packaging substrate is electrically coupled to the PCB; to modify Harshbarger with the teaching of Ito to provide an active millimeter-wave (mm-wave) interconnect, wherein the active mm-wave interconnect has an asymmetrical transceiver architecture, and wherein the active mm-wave interconnect comprises: a dielectric waveguide, the dielectric waveguide comprising a dielectric material that propagates mm-wave signals; a first connector coupled to a first end of the dielectric waveguide, wherein the first connector comprises a first mm-wave engine, and wherein the first connector is electrically coupled to the external predefined interface; a second connector coupled to a second end of the dielectric waveguide, wherein the second connector comprises a second mm-wave engine, and to modify Harshbarger with the teaching of Gundel to provide wherein the dielectric waveguide is formed from one or more of liquid crystal polymer (LCP), low-temperature co-fired ceramic (LTCC), glass, polytetrafluoroethylene (PTFE), expanded PTFE, low-density PTFE, ethylene tetrafluoroethylene (ETFE), fluorinated ethylene propylene (FEP), polyether ether ketone (PEEK), or perfluoroalkoxy alkanes (PFA); and to modify Harshbarger with the teaching of Sivan to provide a sensor, wherein the sensor comprises: an external predefined interface, wherein the second connector is coupled to the external predefined interface of the sensor, and wherein the sensor is a video camera, a positioning system, an ultrasonic sensor, a radar sensor, or a light detection and ranging (LIDAR) sensor. The suggestion/motivation would have been to use a CPU packaging technique as taught by Ganesan to provide a compact system; use a communication method as taught by Ito alone or Ito and/or Gundel to communicate between the electronic devices; and to use ultrasonic or radar sensor to detect the surrounding objects as taught by Sivan.
Regarding claim 25, Harshbarger in view of Ganesan, Ito, Gundel and Sivan is used to reject claim 24 above.
	Harshbarger doesn’t disclose the dielectric waveguide has a length between approximately 1 meter and 15 meters.
	Ito discloses the dielectric waveguide as explained in claim 1 above. Thus,	 selecting a certain length for the dielectric waveguide would have been a mere design choice depending on the distance between two devices which are connected by the dielectric waveguide. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ237 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harshbarger in view of Ganesan, Gundel and Sivan with the teaching of Ito to provide the dielectric waveguide has a length between approximately 1 meter and 15 meters. The suggestion/motivation would have been to use a connection method as taught by Ito to communicate between the electronic devices.

Allowable Subject Matter
12.	Claim 26 is allowed.

13.	Claims 15-18, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	Claims 14-18 and 20-23 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action or filing a terminal disclaimer to overcome the double patenting rejection(s).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard Tan/Primary Examiner 2849